Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 22 April 2021 have been accepted by Examiner.

Reasons for Allowance
Claims 1-8 are allowed as originally presented 22 April 2021. The following is an examiner’s statement of reasons for allowance:

The closest prior art made of record below is considered pertinent to applicant's disclosure: 
United States Patent Application Publication No. 2016/021735 A1 to Kodama (“Kodama”) teaches and discloses a “mine management system to mine ore in a mine including a mining area, a first mine shaft, and a second mine shaft connecting the mining area and the first mine shaft, the mine management system includes: a transporting machine loading the ore mined in the mining area and transporting the ore to a soil discharge area while traveling in the first mine shaft; a loading machine staying in the second mine shaft while a space for the transporting machine to travel therein is left inside the first mine shaft, excavating the ore in the mining area, conveying the mined ore from the mining area in an opposite direction, and
loading the mined ore on the transporting machine; and a management device determining a mining area in which the loading machine is disposed based on a difference between a production plan and an actual production amount of the mine” (Kodama: Abstract).


United States Patent Application Publication No. 2018/0354412 A1 to Ogihara et al. (“Ogihara”) teaches and discloses “work machine management system includes: an operation range setting unit that sets an operation range in which a direction indicator of a work machine is operated; a traveling condition data generation unit that generates traveling condition data of the work machine; a blinker data setting unit that generates 
blinker data for controlling the direction indicator on the basis of the operation range and the traveling condition data; and an output device that outputs the blinker data to the work machine.” (Ogihara: Abstract).

United States Patent Application Publication No. 2017/0032302 A1 to Lete et al. (“Lete”) teaches and discloses “system and method for managing and/or tracking of materials, equipment, or other components at an operations site, such as a construction site.  The system may include tagging or marking of materials with one or more scannable or readable indicia (e.g., RFID tags) and associated scanners or readers configured to detect the materials via those indicia.  The system may be configured to automatically or via user intervention, order materials, plan for material delivery, request employee or contractor work, or otherwise manage aspects of the a project being performed at the operations site in conjunction with the tracking of materials.  The operations site may be networked (e.g., local Wi-Fi, connection with Internet, etc.) in order to allow on-site and off-site communication.” (Lete: Abstract).

Non-Patent Literature “A Study of Skip Hoisting at Illinois Coal Mines” to Hoskin (“Hoskin”) discloses “When, in its descent, the skip automatically opens the chute-gate, the coal slides into the skip. The checkpuller gives an electrical signal to hoist and as the skip rises the gates close automatically.” (Hoskin: pg. 16).

However, the prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claim 1:
Claim 1 discloses:
A method for automated material inventory and delivery in a mining operation with a mine conveyance device, said method comprising:
placing an order for a consumable material at: at least one system access station, or at least a terminal located in the mine, wherein the terminal is accessible to a wireless network in the mine; 
processing the order for the consumable material, received via the at least one system access station or via the wireless network from the at least one terminal, by a central processing enterprise resource planning (ERP) unit;
providing at least one smart cube configured to receive the consumable material from at least one supplier, wherein, 
the consumable material and a serial number for the at least one smart cube are registered to the ERP unit, 
the at least one smart cube is equipped with wireless connectivity for connecting to the wireless network, and
 the at least one smart cube is equipped with tagging technology configured to track the consumable material via the ERP unit through a delivery process, wherein the tagging technology enables real-time processing functionality for mobile inventory management; 
providing at least one payload autonomous carrier (PAC) configured to:
automatically collect the at least one smart cube and deliver the at least one smart cube to a mine conveyance;
automatically load the at least one smart cube into the mine conveyance; 
automatically unload the at least one smart cube from the mine conveyance; 
control operations of the mine conveyance, via communication through the ERP unit; 
autonomously deliver the at least one smart cube to a predetermined working area inside the mine; 
scan, in real-time during travel using integrated sensors and instrumentation, layout and developments of the mine and relay the scanned information to the ERP unit via the wireless network; and
provide tracking of movement to the ERP unit via the wireless network.
The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-8 each depend from allowable claim 1, and therefore claims 2-8 are allowable for reasons consistent with those identified with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627